Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 9/01/2020, claims 1-13 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 6 recites the following: 
An image identification register apparatus, comprising: an image acquisition unit that acquires an image of a product placed on a touch panel 5display; a product identification unit that identifies the product captured in the image; a display control unit that causes a user interface that receives an input needed for checkout processing of the product to be displayed on the touch panel display according to an identification result of the product; and 10a processing execution unit that executes processing based on an input to the user interface.
This is considered to be an Abstract idea grouping of certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful 
In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
            1.         A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            2.         A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
            3.         A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            4.         A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

           In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:


Processing execution unit/product identification unit: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Image acquisition unit/display unit: for taking images of pictures and displaying a UI – The Examiner takes Official Notice that it is old and well known for a camera/image sensor to take pictures and for a display/display control device to cause UI’s to be displayed on a display.

           In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11-12, and 13, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”).



In regards to claims 1, 12, and 13, Sasahara discloses the following limitations:
 An image identification register apparatus, comprising: (Sasahara Abstract “Commodity-sales-data processing apparatus”)
an image acquisition unit that acquires an image of a product placed on a touch panel display; (see at least Sasahara Figure 1 image pickup section (2), touch panel (4))
(Sasahara Figure 3 (101;9) and ¶ 0035 “The CPU 101 (an identifying section) identifies, on the basis of image data obtained by subjecting the commodities P to image pickup, commodities corresponding to the image data on the data table stored in the server 9 (ACT 102).”)
a display control unit that causes a user interface that receives an input needed for checkout processing of the product to be displayed on the touch panel display according to an identification result of the product; and (Sasahara Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0047)
a processing execution unit that executes processing based on an input to the user interface. (Sasahara Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0048)

In regards to claim 9, Sasahara discloses the following limitations:
wherein the display control unit causes a fifth user interface for canceling a purchase of the product to be displayed on the touch panel display. (Sasahara discloses a UI for canceling the purchase of a product. See at least Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0047)

In regards to claim 11, Sasahara discloses the following limitations:
 wherein the display control unit determines a display position of the user interface based on a position of the product placed on the touch panel display. (Sasahara discloses a POS in which the display position (Figures 7-10) of a UI (401b-403b) is determined on the basis of the position of a product (p) placed on the touch panel (4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of JP 2013186875 A to Kiochi (“Kiochi”)


In regards to claim 2, Sasahara does not appear to specifically disclose the following limitations:
wherein the display control unit causes a first user interface for proceeding to payment processing of products to be displayed on the touch panel display.
The Examiner provides Kiochi to teach the following limitations:
wherein the display control unit causes a first user interface for proceeding to payment processing of products to be displayed on the touch panel display. (Kiochi teaches an accounting management system in which a user interface is provided for proceeding to payment processing on a touch panel display.  See at least Figures 14, 15 (4).)
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Sasahara the teachings of Kiochi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2009163330 A to Mahina (“Mahina”).

In regards to claim 3, the combination of Sasahara and Kiochi does not appear to specifically disclose the following limitations:
 further comprising a purchaser information acquisition unit that acquires purchaser identification information that identifies a purchaser of the product, wherein the processing execution unit executes payment processing of products when an input to the first user interface and acquisition of the purchaser identification information are completed. 
The Examiner provides Mahina to teach the following limitations:
(Mahina teaches a POS that acquires purchaser information for identifying the purchaser of a product.  See at least ¶ 0063 and (membership card, wireless communication unit))
Kiochi teaches an image identification POS in which payment processing is performed on entry of information to a first user interface.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Sasahara and Kiochi the teachings of Mahina in order to provide membership rewards/discounts, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2009163330 A to Mahina (“Mahina”), in view of JP 2010049429 A to Masatoshi (“Masatoshi”)

In regards to claim 4, the combination of Sasahara, Kiochi, and Mahina, do not appear to specifically disclose the following limitations:
 wherein the display control unit causes a second user interface that receives an input of information for personal authentication about the purchaser to be displayed on the touch panel display in response to acquisition of the purchaser identification information.
The Examiner provides Masatoshi to teach the following limitations:
wherein the display control unit causes a second user interface that receives an input of information for personal authentication about the purchaser to be displayed on the touch panel display in response to acquisition of the purchaser identification information. (Masatoshi teaches a user interface for inputting a PIN after acquiring purchaser information (card information). See at least ¶ 0044)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Sasahara, Kiochi, and Mahina, the teachings of Masatoshi in order to provide a standard means of payment acceptance, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), 


In regards to claim 5, Sasahara does not appear to specifically disclose the following limitations:
 wherein the display control unit causes, to be displayed on the touch panel display, a third user interface for determining the product as a product to be purchased.
The Examiner provides Hitoshi to teach the following limitations:
wherein the display control unit causes, to be displayed on the touch panel display, a third user interface for determining the product as a product to be purchased. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 6, Sasahara does not appear to specifically disclose the following limitations:
 wherein the display control unit causes a user interface including an identification result of a product by the product identification unit to be displayed as the third user interface on the touch panel display.
The Examiner provides Hitoshi to teach the following limitations:
wherein the display control unit causes a user interface including an identification result of a product by the product identification unit to be displayed as the third user interface on the touch panel display. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 7, Sasahara does not appear to specifically disclose the following limitations:

The Examiner provides Hitoshi to teach the following limitations:
wherein the display control unit causes, when a plurality of products are identified as candidates by the product identification unit, a user interface for selecting any of the plurality of products to be displayed as the third user interface on the touch panel display. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel and providing to the user selectable results for determining the product identified.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 8, Sasahara does not appear to specifically disclose the following limitations:

The Examiner provides Hitoshi to teach the following limitations:
wherein the display control unit causes a fourth user interface for correcting an identification result of the product identification unit to be displayed on the touch panel display. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel, and further for correcting the results of the identification.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2007305039 A to Tetsuji (“Tetsuji”)


In regards to claim 10, Sasahara does not appear to specifically disclose the following limitations:
 wherein the display control unit causes a sixth user interface for acquiring a track of a pointing object on the touch panel display to be displayed on the touch panel display, and the processing execution unit executes processing associated with the track of the pointing object being acquired by the sixth user interface.
The Examiner provides Tetsuji to teach the following limitations:
wherein the display control unit causes a sixth user interface for acquiring a track of a pointing object on the touch panel display to be displayed on the touch panel display, and the processing execution unit executes processing associated with the track of the pointing object being acquired by the sixth user interface. (Tetsuji teaches a POS that provides a help screen (301) to acquire the trajectory of a finger on a touch panel (23).  The POS being provided with processing execution means (73, 77, 78) which executes processing corresponding to the finger.  See at least Figure 15, ¶ 0032)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Sasahara the teachings of Tetsuji since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627